Citation Nr: 1310572	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-46 737	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and B.E.



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, to include service in the Republic of Vietnam from January 15, 1971, to January 14, 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which established service connection for PTSD; a 30 percent initial evaluation was assigned, effective from January 19, 2009.  The Veteran expressed disagreement with the assigned evaluation, and the present appeal ensued.  Original jurisdiction of the Veteran's claims resides in the VARO in Detroit, Michigan.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

In a rating decision and statement of the case dated in October 2010, the RO increased the evaluation assigned for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective from January 19, 2009.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal is not abrogated and it remains on appeal.  AB v. Brown, 6 Vet. App. at 38.  

In September 2011, the Veteran and a witness testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

At the September 2011 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran.  

Initially, the record reflects that there are outstanding VA treatment records which are pertinent to the Veteran's claims.  At the September 2011 hearing, the Veteran asserted that he receives weekly psychiatric group treatment as well as individual psychiatric treatment when necessary.  (See the September 2011 hearing transcript at pages 12 and 13.)  Moreover, letters from the Veteran's treating clinician at the VA Vet Center in Grand Rapids, Michigan, dated in September 2009, December 2010 and September 2011 reflect that the Veteran has received consistent VA psychiatric treatment at that facility since January 2009.  The only VA treatment records associated with the Veteran's claims file and Virtual VA file reflect psychiatric treatment at the VA Community Based Outpatient Clinic (CBOC) in Grand Rapids, Michigan, in January 2009.  

In light of above, the Board concludes that the RO should attempt to obtain any and all treatment records from the CBOC and Vet Center in Grand Rapids, Michigan.  The duty to assist obligates VA to obtain these records.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting Vet Center treatment records are constructively before VA); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Also, at the September 2011 hearing, the Veteran asserted that he applied for VA vocational rehabilitation in either 2010 or 2011.  (See the September 2011 hearing transcript at pages 10-12.)  Although the Veteran testified that he was not accepted into the program at that time, it is unclear whether a vocational rehabilitation folder was created.  The Board concludes that an attempt should be made to obtain the Veteran's vocational rehabilitation file, if extant, as the records contained therein may be useful to the Board in adjudicating the Veteran's claims.  

The Veteran was last provided a VA examination relative to evaluation of his PTSD in June 2009.  There is some indication in the record the Veteran's psychiatric symptoms have increased in severity since that time.  In this regard, while no short- or long-term memory problems were noted by the June 2009 VA examiner, a September 2011 letter from the Veteran's therapist at the Grand Rapids Vet Center reflects that the Veteran's psychiatric symptomatology includes "short-term memory problems/loss."  (See a September 2011 letter from the Veteran's therapist.)  

The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In view of the foregoing, the Board finds that additional examination of the Veteran would be useful in adjudicating the appeal.  

As noted in the Introduction, during the pendency of the Veteran's claim for an increased initial evaluation for PTSD, the Veteran raised a claim for TDIU which is considered part and parcel of his claim for an increased initial evaluation.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, supra.  Specifically, the June 2009 VA examination report reflects that the Veteran was unemployed at that time, and while he testified at the September 2011 hearing that he was currently employed, his PTSD symptomatology forced him to reduce his employment from full-time to part-time.  Accordingly, the Veteran and his representative assert that the Veteran is currently under-employed.  (See the September 2011 hearing transcript at pages 3, 5, and 15-17.)  

To the extent that the Veteran's TDIU claim is partially dependent on the evaluation assigned for the Veteran's service-connected PTSD, which is being remanded, the Board finds these claims to be to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, resolution of the TDIU claim at present would be premature.  Id.  

Further, it does not appear that the RO has developed or adjudicated a TDIU claim with respect to the Veteran.  Since this issue has not been adjudicated in the first instance by the AOJ, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Vet Center in Grand Rapids, Michigan, and updated treatment records from the VA Community Based Outpatient Clinic in Grand Rapids, Michigan, dated from January 2009 through the present.  

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Contact the appropriate repository and attempt to obtain all vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  All efforts to obtain such records should be documented in the claims folder, and if no such records exist, such should be noted in writing in the record.

3.  Thereafter, schedule a VA psychiatric examination to determine the nature, manifestations, and severity of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should specify all diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the Veteran's social and industrial capacity, and whether the condition is permanent in nature.  

The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  

The examiner is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability renders him unemployable.  

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

4.  Thereafter, adjudicate the Veteran's claim for an increased initial evaluation for service-connected PTSD.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate opportunity to respond thereto.  

5.  Thereafter, undertake any development deemed appropriate in order to fully develop and adjudicate the Veteran's TDIU claim, to include providing the Veteran with adequate notice of the criteria necessary to substantiate a TDIU claim, obtaining information concerning the Veteran's educational background and prior work experience, and obtaining any additional VA opinion(s) deemed warranted.  

If the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, then the RO must refer the matter to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.  In any event, if TDIU is not granted, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

Thereafter, the RO must return the Veteran's claims to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


